Citation Nr: 1622432	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a left hip disability, to include as secondary to the left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel




INTRODUCTION

The Appellant had active duty training with the Army National Guard from November 1987 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In October 2014, the Board remanded the case to the RO for additional development.  The Board finds there is compliance with the prior remand.  


FINDINGS OF FACT

1. The Appellant's left knee disability is not the result of an injury or disease incurred in or aggravated by active military service.  

2. There is no current diagnosis of a left hip disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 101, 106, 316, 502, 503, 504, 505, 111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1. 3.6, 3.102, 3.303, 3.159 (2015).

2. The criteria for service connection for a left hip disability, to include as secondary to the left knee disability, are not met.  38 U.S.C.A. §§ 101, 106, 316, 502, 503, 504, 505, 111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1. 3.6, 3.102, 3.303, 3.310, 3.159 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a letters in March 2009 and December 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

In October 2014, the Board remanded the above-listed issues.  Pursuant to the remand instructions, the RO requested VA examinations of the Appellant's left knee and hip in July 2015.  The Appellant failed to report to the scheduled July 2015 VA examinations.  In September 2015, the RO again requested VA examinations of the Veteran's left knee and hip.  Again, the Appellant failed to report to his scheduled October 2015 VA examinations.  In November 2015, the RO contacted the Appellant, who stated he was never notified of such examinations.  The RO's review of the system revealed the Appellant's current address was updated in one area, but not in the Veterans Appeals Control and Locator System (VACOLS).  The Appellant's information was verified over the phone and all available systems were updated.  He was again rescheduled for VA examinations in December 2015; however, the Appellant was unable to be contacted; thus, again failed to report to his scheduled examination.  Although the December 2015 compensation and pension exam inquiry notes the Appellant's address and phone numbers were unknown, an accompanying compensation and pension examination document listed his current address.  

The Court has held that in the normal course of events it is the burden of the appellant to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  Indeed, although the compensation and pension exam inquiry notes the Appellant's address and phone numbers were unknown, an accompanying compensation and pension examination document listed the Appellant's current address, and it is presumed the Appellant received mailed notice of such VA examination.  Moreover, there is no indication such notification was sent to the incorrect address and the Appellant has not asserted such.  The supplemental statement of the case in January 2016 was also sent to the address the Appellant had provided, and discussed his failure yet again to report for examination, and he has never responded to that SSOC or contacted VA in any way.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II. Service Connection

The Appellant avers service connection for a left knee disability and a left hip disability, to include as secondary to a left knee disability.  Specifically, he avers in his December 2009 notice of disagreement that he was injured during training, which caused his left knee to swell.  He was seen at a VA hospital in July 1988 and again in October 1988.  He further elaborates in his September 2010 substantive appeal that he had to over compensate for the pain in his left knee, which caused his left hip to hurt.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.  Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (2015).

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. §§ 1111, 1153, and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

For a claimant to be considered a "veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101 (2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2015). 

Currently, "veteran" status applies only to the period of active duty service.  In order to obtain service connection for any injury or disease incurred during the period of ACDUTRA, it must first be demonstrated that "veteran" status applies to that period.  In other words, the appellant bears the initial burden of demonstrated that he became disabled due to an injury or disease incurred in the line of duty during that period.

Service treatment records reveal the Appellant's examination at entry in September 1987 revealed a normal left knee.  Subsequent records document pain and trauma to the left knee during the Appellant's ACDUTRA.  These records include a December 1987 record that notes the Appellant complained of left knee pain and swelling for the past two days.  A January 1988 record notes the Appellant complained of knee pain for three weeks.  A February 1988 record notes the Appellant complained of recurrent left knee pain.  No swelling or effusion was noted.  A subsequent February 1988 record notes a left leg bone scan revealed abnormal bilateral mid tibial shaft.  Another February 1988 record notes the Appellant had left knee pain under his kneecap and slight swelling.  A March 1988 record also notes the Appellant was given a refill of Motrin for his left knee.  

A June 24, 1988, line of duty determination notes "in line of duty" the Appellant had water on his left knee.  A June 30, 1988, line of duty determination also notes "in line of duty" the Appellant had swelling in his left knee.  A June 30, 1988, Reserve treatment record notes the Appellant complained of pain and swelling in his left knee.  He had a swollen, tender left knee and x-rays were negative.  He had pain intermittently since two years ago.  The record further documents that there was a question of degenerative joint disease of the left knee.  Although degenerative joint disease was suspected, such a diagnosis is based on x-ray findings, and an x-ray report from early July 1988 revealed his left knee was within normal limits.  The diagnosis in July 1988 was patellofemoral syndrome.  A July 1992 Reserve medical examination notes the Appellant had left knee mobility restriction, "bone to touch."  

A May 2009 private treatment record notes the Appellant was seen for complaints of pain in his knees and ankles, right hip, and right shoulder.  The report notes the Appellant's lower extremity had increased crepitus and retropatellar discomfort, greater on right.  He was assessed with osteoarthritis.  

Considering the pertinent evidence in light of the governing legal authority, the service connection claims must be denied.  

Initially, although the Appellant asserts that his left hip pain is secondary to his left knee disability, because the Board is denying service connection for a left knee disability, as will be explained below, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

Also, although the Appellant maintains he has left hip pain and is competent to describe symptoms such pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of a current left hip disability is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a left hip disability is denied. 

Regarding the current diagnoses of his left knee, although the May 2009 private treatment record notes the Appellant was seen for complaints of pain in his knees and ankles, right hip, and right shoulder and was diagnosed with osteoarthritis, without specifying the location of the osteoarthritis diagnosis, affording the Appellant the benefit of the doubt, the Board finds he has osteoarthritis of the left knee; thus a current disability.   

On the basis of the service treatment records, the Board notes left knee pain and trauma was documented during ACDUTRA.  Moreover, although a service department finding notes the Appellant did not have periods of ACDUTRA or INACDUTRA service from March 25, 1988, to September 28, 1988, as a June 24, 1988, line of duty determination notes "in line of duty" the Appellant had water on his left knee and a June 30, 1988, line of duty determination also noted "in line of duty" the Appellant had swelling in his left knee, the Board finds the June 24, 1988, and June 30, 1988, symptoms occurred in the line of duty.  Indeed, a service department finding that an injury occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(m).  

Although left knee pain and trauma were documented in the line of duty, the current left knee disability, osteoarthritis, was not affirmatively shown to be present in service.  Service connection cannot be granted based on incurrence in service.  The records during his ACDUTRA service show injury and symptoms.  They do not, however, show diagnosis of a chronic knee disorder.  Symptoms clearly continued a few months after his ACDUTRA service, but x-rays in July 1988 revealed his left knee was within normal limits.  The "line of duty" determinations did not reflect incurrence of a chronic knee disorder, but, again, only symptoms.  Although patellofemoral syndrome was diagnosed a few months after his ACDUTRA service, there is no indication he has that condition now - or that he's had it during the intervening 25+ years since his ACDUTRA service.  Although the 1992 Reserve record suggests he continued to have symptoms, there are no actual medical records from this time period to show that he sought any treatment or that any diagnosis of a chronic knee disorder was provided.  The Appellant was provided VCAA notice, asking for information as to where he had been treated for the claimed condition, and he did not reference any treatment between 1988 and 2009.  Therefore, although an injury during ACDUTRA is shown, and symptoms suggestive of a chronic knee disorder were shown during ACDUTRA and shortly thereafter, the only diagnosed knee condition at that time - patellofemoral syndrome - is not shown by current medical evidence or shown to have existed in the 25+ years since service, and the current condition, osteoarthritis, was definitely ruled out at the time of his ACDUTRA service.

However, service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds there is also no medical opinion that purports to relate any current left knee disability to active duty.  The Appellant's lay assertions are the only evidence in favor of such a relationship.  Again, he has failed to report for several VA examinations which were scheduled for the purpose of assisting him and soliciting such a medical opinion.

As a lay person, the Appellant is competent to describe left knee pain and a left knee injury, which are within the realm of his personal experience, and his statements are admissible evidence.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

However the Appellant is not competent to make the conclusion that his current left knee disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Appellant's statements of record cannot be accepted as competent evidence sufficient to establish service connection for arthritis of the left knee.  

In sum, there is no competent lay or medical evidence supporting the claim.  For these reasons, service connection for a left knee disability must be denied.  As the preponderance of the evidence weighs against the Appellant's claim for service connection for a left knee disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a left knee disability is denied.

Service connection for a left hip disability, to include as secondary to the left knee disability, is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


